DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 27, 28, and 30 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hella Gutmann Solutions GmbH (DE 202015008954, hereinafter “Hella”, see translation, listed in PTO-892, attached). 
As to claim 21, Hella discloses a device for demarcating a center line of automobile (FIGS. 1, 2, 7; paragraphs [0001], [0044]), comprising: 
a holder apparatus comprising: 
a holder assembly (FIGS. 1, 2, reference numbers 11, 12, 13); and 
a cross beam assembly mounted on the holder assembly, the cross beam assembly being movable relative to the holder assembly along a vertical direction, the cross beam assembly comprising a guide rail, the guide rail being horizontally disposed, horizontal scales being respectively disposed on both sides of the guide rail (FIGS. 1, 7, reference numbers 2, 4); and 
at least two lasers, wherein two lasers of the at least two lasers are symmetrically disposed along the center line of the automobile (FIGS. 4, 6, reference number 32), the two lasers being configured to cast two laser beams on the horizontal scales (FIGS. 7, 8, 10); 
wherein the holder assembly is configured to be adjustable so that readings of two laser points of the two lasers on the horizontal scales are the same (FIGS. 7, 8, 10; paragraphs [0047]-[0049]). 
As to claim 27, Hella further discloses that the horizontal scales are respectively disposed on both ends of the guide rail (FIGS. 1, 6). 
As to claim 28, Hella further discloses that the two lasers are respectively mounted on rear wheels or front wheels of the automobile (FIGS. 4, 5, 6, 10). 
As to claim 30, Hella discloses a method (paragraph [0004]) for demarcating a center line of an automobile (FIGS. 1, 2, 7; paragraphs [0001], [0044]), comprising: 
providing a holder apparatus and two lasers, the holder apparatus comprising a guide rail, horizontal scales being respectively disposed on both sides of the guide rail (FIGS. 1, 7, reference numbers 2, 4); 
moving the holder apparatus to a position in front of or behind the automobile (FIG. 6); 
keeping the holder apparatus away from the automobile by a preset distance, the horizontal scales being parallel to an axle of the automobile FIG. 6); 
installing the two lasers at two positions that are symmetrically disposed along the center line of the automobile (FIGS. 4, 6, reference number 32); 
turning on the two lasers lo respectively cast a laser beam on the horizontal scales, so that two laser points of the two lasers respectively fall on the horizontal scales (FIGS. 7, 8, 10); and 
according to readings of the two laser points on the horizontal scales, keeping the preset distance between the holder apparatus and the automobile unchanged (paragraph [0048]), and 
adjusting a horizontal position of the holder apparatus relative to the automobile so that readings of the two laser points on the horizontal scales are the same (paragraph [0047]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hella in view of Thorne et al. (US 4,898,464) and Bergeron (US 5,644,854). 
As to claim 1, Hella teaches a device for demarcating a center line of an automobile (FIGS. 1, 2, 7; paragraphs [0001], [0044]), comprising: 
a holder apparatus comprising: 
a holder assembly (FIGS. 1, 2, reference numbers 11, 12, 13); and 
a cross beam assembly mounted on the holder assembly, the cross beam assembly being movable relative to the holder assembly along a vertical direction, the cross beam assembly comprising a guide rail, the guide rail being horizontally disposed, horizontal scales being respectively disposed on both sides of the guide rail (FIGS. 1, 7, reference numbers 2, 4); and 
two lasers, the two lasers being respectively disposed on both sides of the automobile (FIGS. 4, 6, reference number 32), the two lasers being configured to cast two laser beams on the horizontal scales (FIGS. 7, 8, 10); wherein each of the two lasers comprises: 
an emitting portion configured to emit a laser beam to a corresponding horizontal scale of the horizontal scales (inherent that a laser has an emitting portion); and 
an observing target mounted on the emitting portion, the observing target comprising an observing target face, the observing target face being configured to display a position of a laser beam (FIGS. 4, 6, 10); 
wherein the holder assembly is configured to be adjustable so that readings of two laser points of the two lasers on the horizontal scales are the same (FIGS. 7, 8, 10; paragraphs [0047]-[0049]). 
However, Hella does not teach wheel clamps configured to be respectively mounted on rear wheels or front wheels of the automobile, the two lasers being respectively mounted on the wheel clamps.  Hella also does not teach an emitting hole being provided on the observing target face to allow the laser beam to be emitted. 
Thorne teaches left and right wheel units each including laser units and mounted to wheels on either side of a vehicle (Abstract; FIG. 1), and therefore suggests wheel clamps configured to be respectively mounted on rear wheels or front wheels of the automobile, the two lasers being respectively mounted on the wheel clamps.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a device for demarcating a center line of an automobile, comprising: a holder apparatus comprising: a holder assembly; and a cross beam assembly mounted on the holder assembly, the cross beam assembly being movable relative to the holder assembly along a vertical direction, the cross beam assembly comprising a guide rail, the guide rail being horizontally disposed, horizontal scales being respectively disposed on both sides of the guide rail; and two lasers, the two lasers being respectively disposed on both sides of the automobile, the two lasers being configured to cast two laser beams on the horizontal scales; wherein each of the two lasers comprises: an emitting portion configured to emit a laser beam to a corresponding horizontal scale of the horizontal scales; and an observing target mounted on the emitting portion, the observing target comprising an observing target face, the observing target face being configured to display a position of a laser beam; wherein the holder assembly is configured to be adjustable so that readings of two laser points of the two lasers on the horizontal scales are the same as taught by Hella, in combination with wheel clamps configured to be respectively mounted on rear wheels or front wheels of the automobile, the two lasers being respectively mounted on the wheel clamps as suggested by Thorne, since such combination provides an apparatus for accurately determining the position of an object without the use of a mechanical device to sweep or modulate a beam of light. 
Bergeron teaches directing laser beams through sighting holes or a sighting bore in a laser based measuring system for assessing a vehicle frame (col. 5, lines 7-25), and therefore suggests an emitting hole being provided on the observing target face to allow the laser beam to be emitted.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a device for demarcating a center line of an automobile, comprising: a holder apparatus comprising: a holder assembly; and a cross beam assembly mounted on the holder assembly, the cross beam assembly being movable relative to the holder assembly along a vertical direction, the cross beam assembly comprising a guide rail, the guide rail being horizontally disposed, horizontal scales being respectively disposed on both sides of the guide rail; and two lasers, the two lasers being respectively disposed on both sides of the automobile, the two lasers being configured to cast two laser beams on the horizontal scales; wherein each of the two lasers comprises: an emitting portion configured to emit a laser beam to a corresponding horizontal scale of the horizontal scales; and an observing target mounted on the emitting portion, the observing target comprising an observing target face, the observing target face being configured to display a position of a laser beam; wherein the holder assembly is configured to be adjustable so that readings of two laser points of the two lasers on the horizontal scales are the same as taught by Hella, in combination with an emitting hole being provided on the observing target face to allow the laser beam to be emitted as suggested by Thorne, since such combination improves accuracy of vehicle frame alignment. 
As to claim 2, Hella further teaches that the horizontal scales are respectively disposed on both ends of the guide rail (FIGS. 1, 6). 
As to claim 5, Hella further teaches that the emitting portion comprises a switch configured to tum on or tum off the emitting portion (paragraph [0046], a switch would be implicit). 
As to claim 6, Hella further teaches that each of the two lasers further comprises an installing shaft installed on the emitting portion, the installing shaft being configured to mount the each of the two lasers (FIG. 4, reference number 26; paragraph [0039]. 
As to claim 13, Hella further teaches that the holder assembly comprises: a base holder (FIGS. 2, 5); and a vertical-rod support mounted on the base holder, the vertical-rod support comprising a lifting screw rod, the lifting screw rod being configured to drive the cross beam assembly to move along the lifting screw rod in the vertical direction when the lifting screw rod rotates (FIG. 2). 
As to claim 16, Hella further teaches that the vertical-rod support comprises two vertical rods, the two vertical rods being vertically disposed in parallel to each other at an interval, the two vertical rods being configured to guide the cross beam assembly to move along the vertical direction (FIG. 2). 
Claims 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hella in view of Bergeron. 
As to claim 22, Hella teaches the device of claim 21 as discussed above.  Hella further teaches that each of the two lasers comprises: an emitting portion configured to emit a laser beam to a corresponding horizontal scale of the horizontal scales (inherent that a laser has an emitting portion); and an observing target mounted on the emitting portion, the observing target comprising an observing target face, the observing target face being configured to display a position of a laser beam (FIGS. 4, 6, 10). 
However, Hella does not teach an emitting hole being provided on the observing target face.  Bergeron teaches directing laser beams through sighting holes or a sighting bore in a laser based measuring system for assessing a vehicle frame (col. 5, lines 7-25), and therefore suggests an emitting hole being provided on the observing target face to allow the laser beam to be emitted.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the device of claim 21 as taught by Hella. Including that each of the two lasers comprises: an emitting portion configured to emit a laser beam to a corresponding horizontal scale of the horizontal scales; and an observing target mounted on the emitting portion, the observing target comprising an observing target face, the observing target face being configured to display a position of a laser beam, in combination with an emitting hole being provided on the observing target face as suggested by Thorne, since such combination improves accuracy of vehicle frame alignment. 
As to claim 25, Hella further teaches that the emitting portion comprises a switch configured to tum on or turn off the emitting portion (paragraph [0046], switch is implicit). 
As to claim 26, Hella further teaches that each of the two lasers further comprises an installing shaft installed on the emitting portion, the installing shaft being configured to mount the each of the two lasers (FIG. 4, reference number 30). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hella in view of Thorne. 
As to claim 29, Hella teaches the device of claim 21 as discussed above.  However, Hella does not teach wheel clamps configured to be respectively mounted on rear wheels or front wheels of the automobile; the two lasers being respectively mounted on the wheel clamps.  Thorne teaches left and right wheel units each including laser units and mounted to wheels on either side of a vehicle (Abstract; FIG. 1), and therefore suggests wheel clamps configured to be respectively mounted on rear wheels or front wheels of the automobile; the two lasers being respectively mounted on the wheel clamps.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the device of claim 21 as taught by Hella, in combination with wheel clamps configured to be respectively mounted on rear wheels or front wheels of the automobile; the two lasers being respectively mounted on the wheel clamps as suggested by Thorne, since such combination provides an apparatus for accurately determining the position of an object without the use of a mechanical device to sweep or modulate a beam of light. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 21, and 30, at least, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,325,597. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite similar subject matter as claims 1-20 of US 11,325,597, appearing to be mere rearrangement of the order in which features are claimed, or obvious variants thereof.  For example, a support apparatus, a laser, a reflector, a diaphragm, an emitting portion, and so on, are recited features in both sets of claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645